DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-22 and 24-25 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.

In accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, the examiner is to perform an analysis (Step 1, Step 2A (Prong One and Prong Two), and Step 2B) to evaluate whether the claims are drawn to patent-eligible subject matter.

Step 1 – Evaluate whether the claimed subject matter fails within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.
In the instant case, claims 21-22 and 24-25 are directed to a computer system comprising at least one hardware component (a central processing unit,), and accordingly, is directed to a machine.  Thus, each of the pending claims is directed to one of the statutory categories.  Consequently, the analysis proceeds to the two-step framework previously set forth in Alice/Mayo.

Revised Step 2A: Prong One – Evaluate Whether the Claim Recites a Judicial Exception
To determine whether a claim recite an abstract idea, examiners are to (a) identify the specific limitations the claims under examination that the examiner believes recites an abstract idea and (b) determine whether the identified limitations falls within one of the following subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance: 
(a) Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations;

(b) Certain method of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal integration (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities of behaviors; business relationships); maintaining personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and

(c) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Claim 21, as amended, is illustrative of the claimed subject matter:

A computer system configured to manage timekeeper data, the computer system comprising:
a central processing unit (CPU) configured to perform the following:
receive time entry data from a plurality of timekeepers;
accumulate the time entry data from the plurality of timekeepers for a plurality of offices of an organization to provide accumulated time entry data;
calculate whether the plurality of offices are underutilized or overutilized according to the accumulated time entry data; 
retrieve online data regarding the plurality of timekeepers;
calculate a rating for each timekeeper of the plurality of timekeepers based on work efforts and the online data;
determine whether a transfer of work from a first office that is overutilized to a second office that is underutilized will result in an additional advantage including at least one of a quicker project completion time, a reduced rate, or a reduced tax;
generate an office transfer recommendation based on underutilization of the second office or overutilization of the first office according to the accumulated time entry data, the office transfer recommendation including the determined additional advantage of at least one of the quicker project completion time, the reduced rate, or the reduced tax; and
disqualify a particular timekeeper of the plurality of timekeepers from the recommendation of the office transfer when the rating is below an acceptable rating.

The claims are directed to receiving time entry data, accumulating time entry data, calculating whether the office is underutilized or over utilized, and also, retrieving data about timekeepers to generating an office transfer recommendation based on under or over utilization of the office, determining whether a transfer of work between timekeepers will result in an advantage, while also disqualifying a time keeper from an office transfer based on the timekeeper having a rating below an acceptable rating.  In essence, the clams are directed to a system or method analyzing time entry data to make office transfer recommendations based on whether an office is underused or overused, and whether the timekeeper is performing at an acceptable rating.
Here, the steps of receiving and accumulating time entry data from a plurality of timekeepers, calculating whether the office is underutilized or overutilized, retrieving [ ] data regarding the plurality of timekeepers, calculating a rating for each timekeeper, determine whether a transfer of work between timekeepers will result in an advantage including at least one of a quicker project completion time, a reduced rate, or a reduced tax, and generating of an office transfer recommendation based on the accumulated time entry data, and disqualifying a timekeeper is below an acceptable rating, are directed to a method of organizing human activity related management of human resources within an organization.  In particular, the claims are directed to collecting and analyzing time accounting data in order to better manage use of professionals within an organization.  Additionally, the step of calculat[ing] whether the timekeeper is underutilized or overutilized according to the time entry data and calculating a rating for each timekeeper are mental processes capable of being performed in the human mind.
Accordingly, the claim requires further analysis under Prong Two.

Revised Step 2A: Prong Two – If the Claim Recites a Judicial Exception, Evaluate Whether the Claim Recites Additional Elements that Integrate the Exception into a Practical Application of that Exception.
A claim that integrates a judicial into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  With respect to claims 21-22 and 24-25, these claims further include use of a computer system and/or central processing unit (CPU) for implementing the abstract concept recited in the claim. Claim 21 also requires retrieval of “online data.”  However, but these generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  In this instance, the use of a computer system does not improve the functioning of the computer, but rather, only generally link the use of the abstract concept to a computer environment.  Consequently, the additional computer components recited are generic computer components and are equivalent to reciting an abstract idea along with a requirement to “apply in on a computer over the Internet” which is not enough to transform an ineligible concept into eligible subject matter.  See Alice Corp.  


Step 2B: If the Claim is directed to a Judicial Exception, Evaluate Whether the Claim Provides an Inventive Concept.
If a claim has been determined to be directed to a judicial exception under revised Step 2A, examiners should then evaluate the additional elements individually and in combination under Step 2B to determine whether the provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).  Here, with respect to claims 21-22 and 24-25, these claims further include use of a computer system and/or central processing unit (CPU) for implementing the abstract concept recited in the claim. Claim 21 also requires retrieval of “online data.”  However, as stated above in Step 2A, Prong II, these generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  In this instance, the use of a computer system does not improve the functioning of the computer, but rather, only generally link the use of the abstract concept to a computer environment.  Consequently, the additional computer components recited are generic computer components and are equivalent to reciting an abstract idea along with a requirement to “apply in on a computer over the Internet” which is not enough to transform an ineligible concept into eligible subject matter.  See Alice Corp.  
Moreover, “considered as an ordered combination, the computer components of [applicant’s] method add nothing that is not already present when the steps are considered separately.”  Alice v. CLS Bank, 134 S. Ct. 2347, 110 USPQ2d 1976, 1985 (2014).   Consequently, the Examiner concludes that the claims do not recite significantly more than the abstract idea, and consequently remain ineligible. 

Response to Arguments
Applicant's arguments filed 01/07/2020 have been fully considered but they are not fully persuasive. 

Claim Rejections - 35 USC § 101
Applicant argues that the claims “are beyond the judicial exception, since these claim now clarify the claimed rules which result in a benefit to both the business and the client without the need for excess processing power or memory space.”  Remarks 6.  Here, Applicant essentially argues that the claimed rules improve the computer itself by reducing processing power or memory space.  However, there is no factual evidence to support such an argument.  For example, absent from the Specification is any discussion that relates to improvements to computer, such as reducing processing power or memory space.  Rather, the claimed rules are the improvement, and this set of rules is contained within the abstract idea presented in the claims.  In determining whether a claim implies additional features that provide a practical application of an abstract idea, the Examiner must consider whether the additional elements provide a practical application.  Here, the CPU electronically communicates over the Internet to retrieve online data, calculates a rating, determines an additional advantage for the client, and disqualifies a particular timekeeper.  The Examiner is not persuaded that these features provide a practical application of the abstract idea recited in the claims.   These additional elements (CPU, use of Internet) have been considered under Step 2A, prong I, and Step 2B, but are found in this instance to be merely insignificant extra-solution activity and routine and conventional use of computers. The courts have recognized that receiving or transmitting data over a network is well-understood, routine and conventional functions when claimed in a generic manner.  See MPEP 2106.05(d)(II) (Citing Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information).  
In regard to Applicant’s comparison to  example 40 in the January 2019 Subject Matter Eligibility Examples, the Examiner notes that here, the proposed solution is not rooted in computer technology, nor does it purport to improve the functioning of the computer itself or effect an improvement in any other technology.  Rather, the solution is rooted in business practices which are incidentally performed on a computer.   In this instance, the addition of the machine does not play a significant part in permitting the claimed method to be performed, but rather, “function[s] solely as an obvious mechanism for permitting a solution to be achieved more quickly, i.e., through the utilization of a computer for performing calculations."  Dealertrack, Inc. v. Huber, 674 F.3d at 1315, 1333, 101 USPQ2d at 1339-40 (Fed Cir. 2012)).  
In regard to Applicant’s comparison the claimed invention subject of PTAB Appeal No. 2017-004595 and the Federal Circuit decision relied upon in that proceeding, McRO,  the Examiner notes that here, the proposed solution is not rooted in technology, nor does it purport to improve the functioning of the computer itself or effect an improvement in any other technology.  Rather, the solution is rooted in business practices which are incidentally performed on a computer.   In this instance, the claims are not directed to an improvement to the way computers operate, but instead user computers as tools to implement the abstract idea.  Accordingly, the rejection has been maintained.  

Claim Rejections - 35 USC § 112
	Applicant has amended the claim from previously reciting “determining whether a transfer of work between timekeepers will result in an advantage . . .” (emphasis added) to “determining whether a transfer of work from a first office that is overutilized to a second office that is underutilized will result in an additional advantage . . .” Consequently, the prior rejection under 35 USC 112(a) has been withdrawn.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mancuso et al., US 2015/0242781 A1 (Employee scheduling methods utilizing enhanced manpower forecasting)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A ZARE whose telephone number is (571)270-3266.  The examiner can normally be reached on Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT A ZARE/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        
Scott A Zare
1/26/2021